Exhibit 10.7

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of October 19, 2007,
by and between Tower Tech Holdings, Inc. (the “Company”), and J. Cameron Drecoll
(the “Executive”).

 

WHEREAS, the Company is engaged in the business of manufacturing components for
the wind turbine, oil and gas, and mining industries;

 

WHEREAS, the Company has executed a purchase agreement (the “Purchase
Agreement”) relating to the purchase of a business of which the Executive is the
majority shareholder (the “Purchase Transaction”);

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, subject to the consummation of the Purchase
Transaction; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the rights, duties, benefits and obligations with respect to the
employment of the Executive by the Company under the terms and conditions herein
provided.

 

NOW, THEREFORE, in consideration of the Executive’s employment with the Company,
and the mutual and respective covenants and agreements of the parties herein
contained, and other good and valuable consideration present but not
specifically set forth, the parties hereto agree as follows:

 

1.                                       Employment.   The Company hereby agrees
to employ the Executive, and the Executive hereby agrees to be employed by the
Company, on the terms and conditions set forth herein. This Agreement and
Executive’s duties hereunder shall commence on the date of the consummation of
the Purchase Transaction (the “Start Date”) and this Agreement and Executive’s
employment hereunder shall end on the third anniversary thereafter, unless
sooner terminated in accordance with the provisions of Section 6 hereof (the
“Term”).

 

2.                                       Position and Duties.   During the Term,
the Executive shall serve as Chief Executive Officer of the Company. The
Executive shall devote all of his working time and efforts to the business and
affairs of the Company except for such time as shall reasonably be required to
serve in connection with civic or charitable activities, or manage Executive’s
financial matters, provided that such activities, in the aggregate, do not
materially impair Executive’s ability to perform the normal duties of his
employment hereunder. The Executive shall perform those job duties customary to
his position and as assigned by the Company’s Board of Directors (the “Board”)
to the extent such other duties assigned by the Board are consistent with
Executive’s position as Chief Executive officer of the Company.

 

3.                                      Compensation and Related Matters.

 

(a)                                  Base Salary.   The Executive shall receive
an annual base salary of Two Hundred Fifty Thousand Dollars ($250,000.00) (“Base
Salary”), less required and authorized withholding and deductions. The
Executive’s Base Salary as modified pursuant to the terms hereof may not be
decreased under any circumstances during the Term. The Executive’s Base

 

1

--------------------------------------------------------------------------------


 

Salary shall be reviewed by the Compensation Committee of the Board from time to
time, but no less frequently than annually, and shall be subject to upward
adjustment as determined by the Board.

 

(b)                                 Bonus.   During the Term, in addition to the
Base Salary, the Executive may be eligible to earn an annual bonus as determined
by the Compensation Committee of the Board based on individual and Company
performance criteria to be established by the Board.

 

(c)                                  Stock.   The Executive shall be eligible to
participate in the Company’s common stock incentive plan as in effect from time
to time.

 

(d)                                 Benefits.   Executive shall be entitled to
all rights and benefits for which he is eligible under the terms and conditions
of the Company’s standard benefits and compensation practices that may be in
effect from time to time and provided by the Company to its employees generally.
In addition to, and not in limitation of, the foregoing, during the Term, the
Executive shall be eligible to accrue up to four weeks (20 business days) of
paid vacation per year exclusive of any business day with respect to which the
Company is closed for business due to any federal, state or local holiday or any
day off generally granted by the Company to its employees, subject to the
Company’s then-current vacation policy (which shall not have the effect of
reducing said four weeks (20 business days) of paid vacation. In addition to,
and not in limitation of the foregoing, during the Term the Executive shall
receive any additional benefits which are provided to any executive employee of
the Company on terms that are no less favorable than the most favorable terms
upon which such benefit is made available or provided to any such other
executive employee of the Company.

 

(e)                                  Expense Reimbursement.   The Company will
reimburse the Executive for reasonable business expenses in accordance with the
Company’s standard expense account and reimbursement policies.

 

4.                                       Representations and Warranties of
Executive.   In order to induce the Company to employ the Executive, the
Executive hereby represents and warrants to the Company as follows:

 

(a)                                  Binding Agreement.   This Agreement has
been duly executed and delivered by the Executive and constitutes a legal, valid
and binding obligation of the Executive and is enforceable against the Executive
in accordance with its terms.

 

(b)                                 No Violations of Law.   The execution and
delivery of this Agreement and the other agreements contemplated hereby by the
Executive do not, and the performance by the Executive of his obligations under
this Agreement and the other agreements contemplated hereby will not, violate
any term or provision of any law, or any writ, judgment, decree, injunction, or
similar order applicable to the Executive.

 

(c)                                  Litigation.   The Executive is not involved
in any proceeding, claim, lawsuit, or investigation alleging wrongdoing by the
Executive before any court or public or private arbitration board or panel or
governmental department, commission, board, bureau, agency or instrumentality.

 

2

--------------------------------------------------------------------------------


 

(d)                                 No Conflicting Obligations.   Executive is
not under, or bound to be under in the future, any obligation to any person or
entity that is or would be inconsistent or in conflict with this Agreement or
would prevent, limit, or impair in any way the performance by him of his
obligations hereunder, including but not limited to any duties owed to any
former employers not to compete. Executive represents and agrees that he will
not disclose to the Company or use on behalf of the Company any confidential
information or trade secrets belonging to a third party.

 

5.                                       Restrictive Covenants.

 

(a)                                  Confidentiality Critical.   The parties
agree that the business in which the Company is engaged is highly sales-oriented
and the goodwill established between the Executive and the Company’s customers
and potential customers is a valuable and legitimate business interest worthy of
protection under this Agreement. The Executive acknowledges and agrees that
developing and maintaining business relationships is an important and essential
business interest of the Company. The Executive further recognizes that, by
virtue of his employment by the Company, he will be granted otherwise prohibited
access to confidential and proprietary data of the Company which is not known to
its competitors and which has independent economic value to the Company and that
he will gain an intimate knowledge of the Company’s business and its policies,
customers, employees and trade secrets, and of other confidential, proprietary,
privileged, or secret information of the Company and its customers (“Customers”)
(collectively, all such nonpublic information is referred to as “Confidential
Information”).

 

This Confidential Information includes, but is not limited to data relating to
the Company’s marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the criteria and formulae used by
the Company in pricing its products, loss control and information management
services; the Company’s products and services; the Company’s computer system and
software; lists of prospects; customer lists; the identity, authority and
responsibilities of key contacts at accounts of Customers; and the composition
and organization of Customers’ business. The Executive recognizes and admits
that this Confidential Information constitutes valuable property of the Company,
developed over a long period of time and at substantial expense, and worthy of
protection. Executive acknowledges and agrees that only through his employment
with the Company could he have the opportunity to learn this Confidential
Information.

 

(b)                                 Confidential Information.   The Executive
shall not (for any reason), directly or indirectly, for himself or on behalf of
any other person or entity, (A) disclose to any person or entity (except to
employees or other representatives of the Company who need to know such
Confidential Information to the extent reasonably necessary for the Executive to
perform his duties under this Agreement or such employees or representatives to
perform their duties on behalf of the Company, and except as required by law)
any Confidential Information that the Executive may have acquired in the course
of or as an incident to his employment or prior dealings with the Company or any
Customers, including, without limitation, business or trade secrets of, or
products or methods or techniques used by, the Company, or any Confidential
Information whatsoever concerning the Customers, (B) use, directly or
indirectly, for his own benefit or for the benefit of another (other than a
Customer) any of such Confidential Information, or (C) assist any other person
or entity in connection with any action described in either of the foregoing
clauses (A) and (B);

 

3

--------------------------------------------------------------------------------


 

(c)                                  Noninterference with Employees.   The
Executive further agrees that the Company has expended considerable time, energy
and resources into training its other employees (“Co-Workers”). As a result,
during his employment with the Company and for a period of two (2) years
thereafter, the Executive shall not, for any reason, directly or indirectly, for
himself or on behalf of any other person or entity, (A) induce or attempt to
induce any Co-Worker to terminate employment with the Company, (B) interfere
with or disrupt the Company’s relationship with any of the Co-Workers, (C)
solicit, entice, hire, cause to  hire, or take away any person employed by the
Company at that time or during the 12-month period preceding Executive’s last
day of employment with the Company, or (D) assist any other person or entity in
connection with any action described in any of the foregoing clauses (A) through
(C).

 

(d)                                 Non-competition.   The Executive further
agrees with the Company to the following provisions, all of which Executive
acknowledges and agrees are necessary to protect the Company’s legitimate
business interests. The Executive covenants and agrees with the Company that:

 

(i)                                     The Executive shall not, during his
employment with the Company and for a period of two (2) years thereafter, either
directly or indirectly, engage in, render service or other assistance to, or
sell products or services, or provide resources of any kind, whether as an
owner, partner, shareholder, officer, director, employee, consultant or in any
other capacity, whether or not for consideration, to any person, corporation, or
any entity, whatsoever, that owns, operates or conducts a business that
competes, in any way, with the Company other than the ownership of 5% or less of
the shares of a public company where Executive is not active in the day to day
management of the Company.

 

(ii)                                  The Executive shall not, during his
employment with the Company and for a period of two (2) years thereafter, either
directly or indirectly, (A) solicit, call on or contact any Customer of the
Company for the purpose or with the effect of offering any products or services
of any kind offered by the Company at that time or during his employment with
the Company, (B) request or advise any present or future vendors or suppliers to
the Company to cancel any contracts, or curtail their dealings, with the
Company, or (C) assist any other person or entity in connection with any action
described in any of the foregoing clauses (A) through (B).

 

(iii)                               During his employment with the Company, the
Executive shall not own, or permit ownership by the Executive’s spouse or any
minor children under the parental control of the Executive, directly or
indirectly, an amount in excess of five percent (5%) of the outstanding shares
of stock of a corporation, or five percent (5%) of any business venture of any
kind, which operates or conducts a business that competes, in any way, with the
Company.

 

(e)                                  Non-disparagement.   At any time during or
after Executive’s employment with the Company, the Executive shall not disparage
the Company or any shareholders, directors, officers, employees, or agents of
the Company, and neither the Company nor any of its affiliates shall disparage
the Executive.

 

4

--------------------------------------------------------------------------------


 

(f)                                    Understandings.

 

(i)                                     The provisions of this Section 5 shall
be construed as an agreement independent of any other claim. The existence of
any claim or cause of action of the Executive against the Company, whether
predicated on Executive’s employment or otherwise, shall not constitute a
defense to the enforcement by the Company of the terms of Section 5 of this
Agreement. In any action brought by either party under Section 5 of this
Agreement, the prevailing party in such action shall be entitled to recover its
attorneys’ fees and costs from the other party, both on trial and appellate
levels. The Executive waives any right to a jury trial in any such litigation.

 

(ii)                                  The Executive acknowledges and agrees that
the covenants and agreements contained herein are necessary for the protection
of the Company’s legitimate business interests and are reasonable in scope and
content. The Executive agrees that the restrictions contained in this Section 5
are reasonable and will not unduly restrict him in securing other employment or
income in the event his employment with the Company ends. The Executive
acknowledges and agrees that he executed this Agreement on or before his first
day of employment with the Company.

 

(g)                                 Injunctive Relief.   The Executive
acknowledges and agrees that any breach by him of any of the covenants or
agreements contained in this Section 5 would give rise to irreparable injury and
would not be adequately compensable in damages. Accordingly, the Executive
agrees that any beneficiary of the provisions of this Agreement may seek and
obtain injunctive relief against the breach or threatened breach of any of the
provisions of this Agreement in addition to any other legal remedies available.

 

(h)                                 Reformation and Survival.   The Company and
the Executive agree and stipulate that the agreements and covenants contained in
this Agreement are fair and reasonable in light of all of the facts and
circumstances of the relationship between them. The Company and the Executive
acknowledge their awareness, however, that in certain circumstances courts have
refused to enforce certain agreements not to compete. Therefore, in furtherance
of, and not in derogation of, the provisions of this Section 5, the Company and
the Executive agree that, in the event a court should decline to enforce one or
more of the provisions of this Section 5 or decide to limit the temporal or
geographic scope of any restriction, then this Section 5 shall be deemed to be
modified or reformed to restrict the Executive’s conduct to the maximum extent
(in terms of time, geography, and business scope) that the court shall determine
to be enforceable. The provisions of this Section 5 shall survive the
termination of this Agreement and Executive’s employment, regardless of the
reason for such termination, whether voluntary or involuntary.

 

6.                                       Termination.

 

(a)                                  Termination upon Death.   If the Executive
dies during the Term, this Agreement shall terminate, except that the
Executive’s legal representatives shall be entitled to receive the Base Salary
and other accrued benefits earned up to the date of the Executive’s death.

 

(b)                                 Termination By The Company With Cause.   The
Company has the right, at any time during the Term, to terminate the Executive’s
employment with the Company

 

5

--------------------------------------------------------------------------------


 

for Cause (as defined below) by giving written notice to the Executive as
described in this Section 6(b) below. Prior to the effectiveness of termination
for Cause under subclause (i), (ii), (iii) or (iv) below, the Executive shall be
given thirty (30) calendar days’ prior written notice from the Company,
specifically identifying the reasons which are alleged to constitute Cause for
any termination pursuant to the aforementioned subclauses, and an opportunity to
cure in the event the Executive disputes such allegations; provided, however,
that the Company shall have no obligation to continue to employ the Executive
following such thirty (30) calendar day notice period unless the Executive’s
cure meets the Company’s reasonable satisfaction. The Company’s termination of
the Executive’s employment for Cause under subclause (v) or (vi) below shall be
effective immediately upon the Company’s written notice to the Executive. If the
Company terminates Executive’s employment for Cause, the Company’s obligation to
the Executive shall be limited solely to the payment of unpaid Base Salary
accrued up to the effective date of termination plus any accrued but unpaid
bonus and benefits.

 

As used in this Agreement, the term “Cause” shall mean and include (i) the
Executive’s abuse of alcohol or any controlled substance; (ii) a willful act of
fraud, dishonesty or breach of fiduciary duty on the part of the Executive with
respect to the business or affairs of the Company; (iii) material failure by the
Executive to comply with applicable laws and regulations or professional
standards relating to the business of the Company; (iv) material failure by the
Executive to satisfactorily perform his duties hereunder, a material breach by
the Executive of this Agreement, or Executive engaging in conduct that
materially conflicts with the best interests of the Company or that may
materially harm the Company’s reputation; (v) the Executive being subject to an
inquiry or investigation by a governmental authority or self-regulatory
organization such that the existence of such inquiry or investigation may result
in damage to the Company’s business interests, licenses, reputation or
prospects; or (vi) conviction of a felony.

 

(c)                                  Termination By The Company Without Cause.
  The Company shall have the right, at any time during the Term, to terminate
the Executive’s employment with the Company without Cause by giving written
notice to the Executive, which termination shall be effective thirty (30)
calendar days from the date of such written notice. The Company may provide 30
days pay in lieu of notice. If the Company terminates the Executive’s employment
without Cause, the Company’s obligation to the Executive shall be limited solely
to (i) unpaid Base Salary plus any bonus and benefits accrued up to the
effective date of termination; (ii) payments equal to the Executive’s
then-current Base Salary for the remainder of the three (3) year term or for a
period of twelve (12) months, whichever is greater; and (iii) if Executive is
eligible for and timely elects COBRA coverage, payment of Executive’s COBRA
premiums for a period of up to twelve (12) months. As a condition to his receipt
of the post-employment payments and benefits under this Section 6(c), Executive
shall be in compliance with Section 5 of this Agreement, and required to
execute, return, not rescind and comply with a release of claims agreement in
favor of the Company, in a form to be prepared by the Company. Executive shall
have no duty to mitigate damages under this Section 6(c) during the applicable
severance period and, in the event Executive shall subsequently receive income
from providing Executive’s services to any person or entity, including self
employment income, or otherwise, then no such income shall in any manner offset
or otherwise reduce the payment obligations of the Company hereunder.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, this 6(c) shall not apply if
Executive’s employment is terminated by the Company or a succeeding entity
without Cause upon or within  one year of a Change in Control at any time during
the Term as described in Section 7 hereof. In such case, Section 7 of this
Agreement shall control.

 

(d)                                 Termination By The Executive for Good
Reason.   The Executive has the right, at any time during the Term, to terminate
his employment with the Company for Good Reason (as defined below) by giving
written notice to the Company as described in this Section 6(d) below. Prior to
the effectiveness of termination for Good Reason, the Company shall be given
thirty (30) calendar days’ prior written notice from the Executive, specifically
identifying the reasons which are alleged to constitute Good Reason, and an
opportunity to cure; provided, however, that the Executive shall have no
obligation to continue his employment with the Company following such thirty
(30) calendar day notice period unless the Company cures the event(s) giving
rise to Executive’s Good Reason notice. As used in this Section 6(d), the term
“Good Reason” shall mean and include (i) assignment to Executive of duties
materially inconsistent with Executive’s position, (ii) a reduction in the
Executive’s Base Salary, (iii) requiring the Executive to move his place of
employment more than 50 miles from his place of employment prior to such move,
or (iv) a material breach by the Company of this Agreement; provided that in any
such case Executive has not consented thereto.

 

If the Executive terminates his employment for Good Reason, the Company’s
obligation to the Executive shall be limited solely to (i) unpaid Base Salary
plus any bonus and benefits accrued up to the effective date of termination;
(ii) payments equal to the Executive’s then-current Base Salary for the
remainder of the three (3) year term or for a period of twelve (12) months,
whichever is greater; and (iii) if Executive is eligible for and timely elects
COBRA coverage, payment of Executive’s COBRA premiums for a period of up to
twelve (12) months. As a condition to his receipt of the post-employment
payments and benefits under this Section 6(d), Executive shall be in compliance
with Section 5 of this Agreement, and required to execute, return, not rescind
and comply with a release of claims agreement in favor of the Company, in a form
to be prepared by the Company. Executive shall have no duty to mitigate damages
under this Section 6(d) during the applicable severance period and, in the event
Executive shall subsequently receive income from providing Executive’s services
to any person or entity, including self employment income, or otherwise, then no
such income shall in any manner offset or otherwise reduce the payment
obligations of the Company hereunder.

 

(e)                                  Termination Upon Disability.   The Company
shall have the right, at any time during the Term, to terminate the Executive’s
employment if, during the term hereof, the Executive becomes physically or
mentally disabled, whether totally or partially, as evidenced by the written
statement of a competent physician licensed to practice medicine in the United
States who is mutually acceptable to the Company and the Executive, so that the
Executive is unable to perform the essential functions of his job duties
hereunder, with or without reasonable accommodation, for (i) a period of three
(3) consecutive months, or (ii) for shorter periods aggregating ninety (90)
calendar days during any twelve-month period. If the Company terminates
Executive’s employment under this Section 6(e), the Company’s obligation to the
Executive shall be limited solely to the payment of unpaid Base Salary, bonus
and benefits accrued up to the effective date of termination.

 

7

--------------------------------------------------------------------------------


 

7.                                       Change of Control.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, if, upon or within one year of a Change of Control (as defined
below), the Company or a succeeding entity terminates Employee without Cause (as
defined above) at any time during the Term, the Company or the succeeding
entity’s obligation to the Executive shall be (i) unpaid Base Salary, bonus and
benefits accrued up to the effective date of termination, (ii) a lump sum
payment equal to Executive’s then-current Base Salary for a period of twelve
(12) months, to be paid within sixty (60) calendar days following Executive’s
last day of employment, and (iii) if Executive is eligible for and timely elects
COBRA coverage, payment of Executive’s COBRA premiums for a period of up to
twelve (12) months. In the event of a without Cause Change of Control
termination as described herein, these payments shall be in lieu of, and not in
addition to, any severance pay or benefits set forth in Sections 6(c) of this
Agreement. As a condition to his receipt of the post-employment payments and
benefits under this Section 7(a), Executive shall be in compliance with Section
5 of this Agreement, and required to execute, return, not rescind and comply
with a release of claims agreement in favor of the Company or a succeeding
entity, in a form to be prepared by the Company or a succeeding entity.

 

(b)                                 A “Change of Control” shall be deemed to
have occurred if (i) any person, group, corporation, or entity, other than
Tontine Capital Partners, shall acquire beneficial ownership (as determined
pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended,
and rules and regulations promulgated hereunder) of 50% or more of the Company
or (ii) a majority of the Company’s assets are sold to any person, group,
corporation, or entity, other than Tontine Capital Partners. In all cases, the
determination of whether a Change of Control has occurred shall be made in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations, notices and other guidance of general
applicability issued thereunder.

 

8.                                       Code Section 409A.   Notwithstanding
anything herein to the contrary, if any payments to be made to the Executive
hereunder are subject to the requirements of Code Section 409A and the Company
determines that Executive is a “specified employee” as defined in Code Section
409A as of the date of the termination, such payments shall not be paid or
commence earlier than the date that is six months after the termination, but
shall be paid or commence during the calendar year following the year in which
the termination occurs and within thirty (30) calendar days of the earliest
possible date permitted under Code Section 409A.

 

9.                                       Successors; Assignment, Etc.; Third
Party Beneficiaries.

 

(a)                                  Executive consents to and the Company shall
have the right to assign this Agreement to its successors or assigns. All
covenants or agreements hereunder shall inure to the benefit of and be
enforceable by or against its successors or assigns. The terms “successors” and
“assigns” shall include, but not be limited to, any succeeding entity upon a
Change in Control.

 

(b)                                 Neither this Agreement nor any of the rights
or obligations of the Executive under this Agreement may be assigned or
delegated except as provided in the last sentence of this Section 9(b). This
Agreement and all rights of the Executive hereunder shall inure to the benefit
of and be enforceable by, and shall be binding upon, the Executive’s personal

 

8

--------------------------------------------------------------------------------


 

or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If the Executive should die while any
amounts would still be payable to him hereunder had he continued to live, then
all such amounts (unless otherwise provided herein) shall be paid in accordance
with the terms of this Agreement to the devisee, legatee, or other designee
under the Executive’s testamentary will or, if there be no such will, to the
Executive’s estate.

 

10.                                 Notice.   For purposes of this Agreement,
all notices and other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
when mailed by United States registered or certified mail, return receipt
requested, first-class postage prepaid, addressed as follows:

 

If to the Executive :

If to the Company :

 

 

Mr. J. Cameron Drecoll

Tower Tech Holdings, Inc.

 

 

Attn:

 

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
shall be effective only upon actual receipt.

 

11.                                 Miscellaneous.   No provision of this
Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in writing signed by the Executive and
such officers as may be specifically designated by the board of directors of the
Company. No waiver by either party hereto of, or compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of any similar or dissimilar condition or provision at the same
or any other time. No agreements or representations (whether oral or otherwise,
express or implied) with respect to the subject matter of this Agreement have
been made by either party which are not set forth expressly in this Agreement or
which are not specifically referred to in this Agreement. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Wisconsin. Unless the context otherwise
requires, words using the singular or plural number shall respectively include
the plural or singular number, and pronouns of any gender shall include each
other gender.

 

12.                                 Validity.   If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under any present or
future law or court decision, and if the rights or obligations of the Company
and the Executive will not be materially and adversely affected thereby, (a)
such provision shall be fully severable from this Agreement, (b) this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part hereof, (c) the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance
herefrom, and (d) in lieu of such illegal, invalid, or unenforceable provision,
there shall be added automatically as a part of this Agreement a legal, valid,
and enforceable provision as similar to the terms and intent of such illegal,
invalid, or unenforceable provision as may be possible.

 

9

--------------------------------------------------------------------------------


 

13.                                 Counterparts.   This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

14.                                 Litigation.   The parties agree that the
exclusive venue for any litigation commenced by the Company or the Executive
relating to this Agreement shall be the state courts located in Cook County,
Illinois and the United States District Court, Northern District of Illinois in
Cook County, Illinois. The parties waive any rights to object to venue as set
forth herein, including any argument of inconvenience for any reason. In any
action brought by either party under this Agreement, the prevailing party in
such action shall be entitled to recover its attorneys’ fees and costs
(including, without limitation, court costs, paralegal fees, expert witness fees
and other customary litigation expense) from the other party, both on trial and
appellate levels.

 

15.                                 Entire Agreement.   This Agreement
constitutes (i) the binding agreement between the parties and (ii) represents
the entire agreement between the parties and supersedes all prior agreements
relating to the subject matter contained herein. All prior negotiations
concerning Executive’s employment with the Company have been merged into this
Agreement and are reflected in the terms herein.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above written.

 

 

EXECUTIVE:

 

 

 

By:

/s/ J. Cameron Drecoll

 

Name:

J. Cameron Drecoll

 

 

 

COMPANY:

 

 

 

TOWER TECH HOLDINGS, INC.

 

 

 

By:

/s/ Steven A. Huntington

 

Name:

Steven A. Huntington

 

Title:

Chief Financial Officer

 

10

--------------------------------------------------------------------------------